DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy D. Raincrow on November 16, 2021.
The application has been amended as follows: 
In the Claims:
Claim 10, line 4, delete “4%”, and insert - - -1.4%- - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An aqueous herbicidal composition comprising flumioxazin; pyroxasulfone; an acrylic graft copolymer; an alkylphenol ethoxylate free nonionic wetter; a silicone compound; 1, 2-benzisothiazolin-3-one; propylene glycol; hydroxyethyl cellulose and magnesium aluminum silicate, wherein the composition does not contain xanthan gum, as currently claimed, is not fairly suggested or taught by the prior art. Based on the prior art of record one of ordinary skill in the art would not have found it obvious to formulate a composition comprising flumioxazin and pyroxasulfone with the specific auxiliary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
10
2
11
3
12


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                   

/JOHN PAK/Primary Examiner, Art Unit 1699